internal_revenue_service department of the treasury index number dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom corp plr-102962-00 date date legend foreign parent us parent holding sub a sub b country z state w business x business y dear we respond to your letter dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below foreign parent is a country z corporation that wholly owns us parent a state w corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated united_states federal_income_tax return the parent group the parent group includes holding and its subsidiaries holding is a holding_company incorporated in state w holding wholly owns sub a and sub b which are also state w corporations sub a engages through its subsidiaries in business x sub b engages through its subsidiaries in business y for what the taxpayer represents are valid business reasons the following plr-102962-00 transaction is proposed under state w law us parent will cause holding to merge with and into or otherwise convert into a single member limited_liability_company the llc which will be wholly owned by us parent and which will succeed to all of holding’s assets operations and liabilities the conversion after the conversion the llc will distribute percent of the stock of sub b to us parent the taxpayer has made the following representations about the proposed transaction a us parent on the date of adoption of the plan for merging or otherwise converting holding into llc the conversion plan and at all times thereafter until the conversion is completed will own percent of the single outstanding class of holding stock b no shares of holding have been redeemed during the three years preceding the adoption of the conversion plan c the llc will not elect or claim to be treated as a corporation for federal_income_tax purposes d the conversion will take place within a single taxable_year e f g h effective as of the effective date of the conversion the corporate existence of holding will cease under applicable local law holding as a corporation will not retain any assets following the conversion holding will not have acquired assets in any nontaxable_transaction except for i acquisitions of assets in connection with transactions qualifying under sec_351 of the internal_revenue_code code and ii acquisitions occurring more than three years prior to the date of adoption of the conversion plan no assets of holding have been or will be disposed of by either holding or us parent since the formation of holding except for dispositions in the ordinary course of business and ii dispositions occurring more than three years prior to the date of adoption of the conversion plan plr-102962-00 i j k l the conversion will not be preceded by or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of holding if persons holding directly or indirectly as determined under sec_318 as modified by sec_304 more than twenty percent in value of the holding stock also hold directly or indirectly more than twenty percent in value of the stock of the recipient corporation prior to the adoption of the conversion plan no assets of holding will have been distributed in_kind transferred or sold to us parent except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the date of adoption of the conversion plan holding will report all earned_income represented by assets that will be deemed distributed to us parent such as receivables being reported on a cash_basis unfinished contracts commissions due etc the fair_market_value of the assets of holding will exceed its liabilities both at the date of adoption of the conversion plan and immediately prior to the time the conversion occurs m at the time of the conversion there will be no intercorporate debt existing between us parent and holding except for temporary intercompany accounts that arise in the ordinary course of business and are usually settled within one year and no such intercorporate debt will have been canceled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the conversion plan n neither us parent nor holding is an organization that is exempt from federal_income_tax under sec_501 or another provision of the code o each party to the proposed transactions will pay its own expenses based solely on the information submitted and the representations set forth above we rule as follows the conversion will be treated as a distribution by holding to us parent in complete_liquidation under sec_332 and sec_1 d of the income_tax regulations no income gain_or_loss will be recognized by us parent on the deemed receipt of the assets and liabilities of holding pursuant to the plr-102962-00 conversion sec_332 and sec_1_332-7 no income gain_or_loss will be recognized by holding on the deemed_distribution of its assets and liabilities to us parent in the conversion sec_337 the basis of each asset of holding deemed received by us parent pursuant to the conversion will equal the basis of that asset in the hands of holding immediately before the conversion sec_334 the holding_period of each asset of holding deemed received by us parent in the conversion will include the period during which us parent held such asset provided the asset is a capital_asset as defined in sec_1221 or property described in sec_1231 in the hands of holding sec_1223 the transfer by llc of the sub b stock to us parent will be disregarded for federal_income_tax purposes and no gain_or_loss will be recognized by llc or us parent upon such transfer sec_301 b ii and a we express no opinion concerning the federal_income_tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this supplemental letter_ruling was consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely assistant chief_counsel corporate by mark s jennings acting chief branch
